 

 

 

Case 2:20-cV-00012-JRS-MJD Document 68-2 Filed 04/09/21 Page 1 of 1 PagelD #: 780

  

Cee

Martin S$. Gottesfeld

Reg. no. 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

UNITED STATES
: &B POSTAL SERVICE

  
 

il l He i Eye

9114 9023 0722 4792 9864 0

suvrtod|

 

2 1 2982- 104
U S Distr Court
ont OHIO ST
Room #104
Terre Haute, IN 47807
United States

   

Friday, April 2, 2021; Houston v. Lack, 487 U.S.

FILED —
APR 9 2021

US. CLERK'S OFFIC
TERRE HAUTE, INDIANA

 

Gee
